Exhibit January 31, 2008 BY FACSIMILE [HOLDER] [ADDRESS] Re: Amendment to Unsecured Convertible Debentures of Millennium Cell Inc. Ladies and Gentlemen: Reference is made to the Convertible Debentures of Millennium Cell Inc. (the “Company”), as amended, with an Original Issue Date of February 16, 2007 in the aggregate outstanding principal amount, as of the date hereof, of $5,283,789 (the “Convertible Debentures”). In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned and the Company hereby agree as follows: 1.
